Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kareem Milhouse appeals the district court’s order adopting the recommendation of the magistrate judge in part and dismissing his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and conclude that Milhouse fails to establish reversible error. Accordingly, we affirm for the reasons stated by the district court. Mil-house v. O'Brien, No. 1:14-cv-00016-IMK-JES (N.D.W.Va. May 9, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.